Ingraham, P. J.-(dissenting):
I do not agree that the finding that the defendants were negligent was against the weight of evidence.
The plaintiff, an infant, was eighteen years of age. He had been in the defendants’ employ about a month and was paid about five dollars a week. He was put to work on this machine on the morning on which the accident happened. The plaintiff testified that the defendants instructed him in operating this machine to put his hands under the die under certain conditions. That this was a dangerous thing to do was apparent, and I think where such instructions are given and the plaintiff, an infant, follows such instructions and an accident results, it is a question for the jury to say whether, under all the circumstances, it was not a negligent act for an *414employer to give such instructions to an infant employee, thus subjecting the employee to the risk of an injury. It is, I think, a failure to properly instruct an infant put at work at such a machine, and it was at least a question for the jury to say whether, under, the circumstances, proper instructions had been given to him.
I am, therefore, in favor of affirming the judgment.
Judgment and order reversed and new trial ordered, with costs to appellants to abide event. Order to be settled on notice.